
	
		II
		112th CONGRESS
		1st Session
		S. 172
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mrs. Boxer (for herself
			 and Mrs. Feinstein) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the National Trails System Act to provide for
		  the study of the Western States Trail.
	
	
		1.Short titleThis Act may be cited as the
			 Western States Trail Study Act of
			 2011.
		2.Western States Trail
			 StudySection 5(c) of the
			 National Trails System Act (16 U.S.C. 1244(c)) is amended by adding at the end
			 the following:
			
				(46)Western States
				TrailThe Western States Trail, a trail of approximately 100
				miles from Squaw Valley to Auburn, California (including the Tevis Cup
				Loop)—
					(A)as displayed on
				the maps maintained in the office of the American River District Ranger, Tahoe
				National Forest;
					(B)as described in
				the journal of Professor William Brewer for August 30, 1863; and
					(C)along which are
				conducted—
						(i)the Western
				States Trail Ride; and
						(ii)the Western
				States Endurance
				Run.
						.
		
